Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 14 January 2022, has been entered and the Remarks therein, filed 13 July 2022, are fully considered here.

Status of Claims
	Claims 1-18 are pending.
	Claims 1 and 3-18 are allowed.
	Claims 2 is cancelled. 
	Claim 19 is newly added.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Hui-Shan King, ARMSTRONG TEASDALE, LLP, on 05 August 2022.  The authorization was given without traverse.
In the Claims:
	Claim 1, line 1, replace “one plant pathogen” with --one fungal plant pathogen--;
Claim 2 is canceled;
	Claim 8, line 5, replace “cinnamomi” with --cinnamomi--; that is, ‘cinnamomi’ should be italicized.
	Claim 	8, line 7, delete the term "Pseudomonas syringae pv. Tomato,";
	Claim 	8, line 7, delete the term "Erwinia amylovara,";
	Claim 	8, line 8, delete the term "Xanthomonas euvesicatoria,";
	Claim 19 (new) The method of claim 1, wherein the composition has further antimicrobial activity against bacterial pathogens selected from the group consisting of Erwinia amylovara, and Xanthomonas euvesicatoria, and combinations thereof.

Examiner’s Comment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 27 September 2019 were accepted in the Non-Final Office Action mailed 06 July 2021.


Reasons for Allowance
Specification
The objection to the disclosure, with regard to the Abstract containing unacceptable language and typographical and/or grammatical errors in the Non-Final Office Action mailed 14 January 2022,  is withdrawn in view of Applicants' amendment received 13 July 2022, in which a substitute abstract was filed.

Claim Objections
The objections to Claims 8 and 9, in the Non-Final Office Action mailed 14 January 2022, are withdrawn in view of Applicants' amendment received 13 July 2022, in which the cited claims were corrected. 

35 U.S.C. §112
35 U.S.C. §112(b)
The rejection of Claim 18 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants’ amendment received 13 July 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 12-17 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, and the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Non-Final Office Action mailed 14 January 2022, is withdrawn in view of Applicant’s Declaration under 37 CFR 1.132 filed 13 July 2022, and the amendment received 13 July 2022, in which the cited claims were amended.
Applicant amended claims 12 and 15 to describe ‘a fermentation broth comprising spores’ of claimed bacterial strain Bacillus amyloliquefaciens FCC1256. Data supplied in the 1.132 Declaration show that bacterial strain B. amyloliquefaciens FCC1256 has superior fungicidal properties against the fungus Botrytis cinerea  compared to the B. amyloliquefaciens strain RTI472. Therefore, the agricultural compositions described in claims 12 and 15 comprising spores of B. amyloliquefaciens FCC1256 show additional elements that are sufficient to amount to significantly more than the judicial exception.

35 U.S.C. § 102/103
The rejection of Claims 1-9, 11, 12 and 14-16 under 35 U.S.C. §102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. §103 as being obvious over Montesinos Segui et al. as evidenced by Zhang, in the Non-Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' Declaration under 37 CFR 1.132, the amendment received 13 July 2022, and the Examiner’s Amendment cited above.
Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-17 under 35 U.S.C. §103 as being unpatentable over Montesinos Segui et al. as evidenced by Zhang in view of Monteiro et al., in the Non-Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' Declaration under 37 CFR 1.132, the amendment received 13 July 2022, and the Examiner’s Amendment cited above.
The rejection of Claim 18 under 35 U.S.C. §103 as being unpatentable over Montesinos Segui et al. as evidenced by Zhang in view of Monteiro et al., as applied to claims 1-17 above, and further in view of Taghavi et al., in the Non-Final Office Action mailed 14 January 2022, is withdrawn in view of Applicants' Declaration under 37 CFR 1.132, the amendment received 13 July 2022, and the Examiner’s Amendment cited above.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Montesinos Segui et al. (WO 2016/156164 A1 does not teach or suggest, alone or in combination, the claimed subject matter which recites:  A method of controlling at least one fungal plant pathogen on a plant, the method comprising applying a composition comprising Bacillus amyloliquefaciens FCC1256 deposited as ATCC No. PTA-122162 to the plant, to a part of the plant and/or to a locus at which the plant or plant part grows or is to be planted. The claimed subject matter also recites an agricultural composition and concentrate therefor comprising a fermentation broth, in turn, comprising spores of Bacillus amyloliquefaciens FCC1256.

Montesinos Segui et al. shows a strain of Bacillus amyloliquefaciens and its use in the biological control of fungal and bacterial diseases in crops of agricultural interest. The described strain, B. amyloliquefaciens CECT8836, is very efficient in controlling various bacterial and fungal pathogens. The strain has high antagonistic activity against these pathogens and has surprising ecological aptitude to colonize and survive in aerial organs of plants, such as leaves, fruits and/or flowers. The compositions of the described invention may be solid or liquid, including concentrated suspensions.

Montesinos Segui et al. does not show claimed strain Bacillus amyloliquefaciens FCC1256.

Applicant filed a Declaration under 37 CFR 1.132 in which the author presents an experiment in which the antifungal properties of claimed strain Bacillus amyloliquefaciens FCC1256 were compared to B. amyloliquefaciens strain RTI472 with regard to the infection of whole pepper plants with the fungus Botrytis cinerea (see Declaration, pg. 2, para. 7). The experiment was carried out over 7days. The growth of B. cinerea was determined at 3 days, 4 days, 5 days and 7 days post-infection and treatment application. Two dilutions of the bacterial fermentates of both strains were applied (i.e., 1:36 and 1:12 dilutions). The data in Figure 1 show that B. amyloliquefaciens FCC1256 exhibited unexpectedly superior potency over B. amyloliquefaciens RTI472 in pepper plants infected with B. cinerea. (Both strains performed better when compared to an untreated control.) (See Declaration, pg. 3, Fig. 1 and para. 8.)

Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter, which is a method of controlling at least one fungal plant pathogen by applying a composition comprising B. amyloliquefaciens FCC1256, is directed to a nonobvious improvement over the application of another B. amyloliquefaciens strain for the same purpose. That is, the claimed method and composition comprising B. amyloliquefaciens strain FCC1256 yields unexpectedly improved properties not present in the prior art.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631